Citation Nr: 1713633	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  05-12 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cervical spine disability.

3. Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served in the North Carolina Army National Guard from April 1986 to July 2003.  He had verified periods of active duty for training (ACDUTRA) from September 17, 1986 to December 17, 1986; September 7, 1988 to September 28, 1988; April 20, 1991 to April 21, 1991; May 4, 1991 to May 5, 1991;May 16, 1998 to May 30, 1998; and May 12, 2001 to May 26, 2001. 

This case comes before the Board of Veterans' Appeals (the Board) from September 2004 and September 2006 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran had a hearing before the undersigned Veterans' Law Judge in October 2007 with respect to his cervical spine, back, and shoulder claims; a transcript of that proceeding has been associated with the claims file.  Additionally, the Veteran had a hearing before another member of the Board in May 2009 addressing all of the Veteran's pending claims; a transcript of this proceeding is also of record.  Subsequently, the Veterans' Law Judge who presided over the May 2009 hearing retired.  In October 2015, the Veteran was informed that he was entitled to an opportunity to testify at a new hearing.  The Board did not receive a response from the Veteran; accordingly, it is presumed that the Veteran did not wish to testify at a new hearing.

In two May 2014 decisions, the Board denied the Veteran's service connection claims.  The Veteran appealed the decisions to the United States Court of Appeals for Veterans Claims (the Court).  In a September 2015 order, the Court vacated the May 2014 decisions and remanded the appeals to the Board for further proceedings consistent with a September 2015 Joint Motion for Remand (JMR).

In April 2016, the Board remanded these issues for additional development.


FINDINGS OF FACT

1. In February 2017, the Appeals Management Center (AMC) granted entitlement to service connection for major depressive disorder.

2.  The symptoms of the Veteran's PTSD cannot be distinguished from those of his other, currently diagnosed psychiatric disorders; therefore, the grant of entitlement to service connection for major depressive disorder constitutes a full grant of the benefits sought on the Veteran's appeal of entitlement to service connection for an acquired psychiatric disorder to include PTSD.

3.  The current neck disability, degenerative disc disease and degenerative joint disease, did not have had onset during a period of active duty for training and was not made worse during periods of ACDUTRA in May 1998 and in May 2001. 

4.  The current right shoulder disability, arthritis and tendinosis, did not have onset during a period of active duty for training and was not made worse during periods of ACDUTRA in May 1998 and in May 2001. 

5.  The current back disability, degenerative disc disease and degenerative joint disease of the lumbar spine, did not have had onset during a period of active duty for training and was not made worse during periods of ACDUTRA in May 1998, and in May 2001.


CONCLUSIONS OF LAW

1.  There is no longer an issue of fact or law before the Board pertaining to a claim for service connection for PTSD.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2016).

2.  The criteria for service connection for the neck disability, degenerative disc disease and degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.6 (c), 3.306 (2016).

3.  The criteria for service connection for right shoulder, arthritis and tendinosis, have not been met. 38 U.S.C.A. §§ 1110, 1131, 1153 (b) (West 2002); 38 C.F.R. §§ 3.6 (c), 3.306 (2016).

4.  The criteria for service connection for a low back disability, degenerative disc disease and degenerative joint disease of the lumbar spine, have not been met. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.6 (c), 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in an April 2006 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records.  The record also contains the reports of September 2004, February 2005, July 2010, and August 2013VA examinations.  

Per the April 2016 Board remand instructions, a VA examiner also provided a VA addendum opinion in April 2016.  The report of the VA addendum opinion in April 2016 reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the VA addendum opinion report in April 2016 is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the above, the Board also finds that the RO substantially complied with the April 2016 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober





Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

"Active service" includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty. [Italics added for emphasis and not in the statute or regulation]. 38 U.S.C.A. § 101 (22), (24); 38 C.F.R. §3.6 (a). 

ACDUTRA includes full-time duty with the National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32; 38 U.S.C.A. § 101 (22) (C); 38 C.F.R. § 3.6 (c).

While the Veteran served only in the National Guard, he is service-connected for hypertension, left ear hearing loss, and tinnitus incurred during the periods of ACDUTRA under 38 C.F.R. § 3.6 (c) from May 16, 1998, to May 30, 1998, and from May 12, 2001, to May 26, 2001, the same two periods of ACDUTRA, pertinent to the current claims, which qualifies as "active" service and confers "Veteran status" for these two periods of ACDUTRA. 38 U.S.C. §§ 101 (2), (22), (24); 38 C.F.R. § 3.6 (a). 

As status as a Veteran has been established for the two periods of ACDUTRA under 38 C.F.R. § 3.6 (c), certain statutory presumptions need to be addressed. 

The presumption of service incurrence for certain chronic diseases, such as arthritis, does not apply, because by definition under 38 U.S.C.A. § 1112 and § 1137 the presumption applies where there is "no" evidence that a condition began in service.  By contrast for a claim based on ACDUTRA under 38 U.S.C.A. § 101 (24) (b), there must be some evidence that a condition was incurred in service.  The provisions are mutually exclusive as it is not possible for there to be "no" evidence and "some" evidence of service incurrence.  Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010). 

The presumptions of soundness and of aggravation attach to periods of ACDUTRA, where "Veteran" status is attained during ACDUTRA as here.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

As for the presumption of soundness, in the absence of evidence of an examination prior to entry to either periods of ACDUTRA from May 16, 1998, to May 30, 1998, and from May 12, 2001, to May 26, 2001, the presumption of soundness does not attach.  38 U.S.C.A. §1111; Smith, at 44-46.

A.  PTSD

Notably, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  While the Veteran's claims for service connection for PTSD and an acquired psychiatric disorder have been previously characterized separately, in accordance with Clemons, the Board now recharacterizes the issue on appeal as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The Board notes that in April 2016, the Board remanded the issues of entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disability other than PTSD for additional development.  Per the April 2016 Board remand instructions, the Veteran underwent VA examinations in May 2016 and October 2016.  

The VA examiners in May 2016 and October 2016 opined that the Veteran had a psychiatric disorder related to a service-connected disability.  As a result, in a February 2017 rating decision, the AMC granted service connection for major depressive disorder at an initial 50 percent disability evaluation, effective December 21, 2005.  

While the VA examiners in May 2016 and October 2016 opined that the Veteran had a psychiatric disorder related to a service-connected disability, the examiners also indicated that the Veteran did not meet the criteria for PTSD under DSM-5.  However, previous VA treatment reports note treatment for PTSD and major depressive disorder.

While there are conflicting opinions as to whether the Veteran has PTSD or not, the Board again notes that the Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran has contended that all of his psychiatric symptomatology/impairment is related to his military service or is secondary to a service-connected disability.  Moreover, under the VA rating criteria all psychiatric disabilities other than eating disorders are evaluated under the general rating formula detailed at 38 C.F.R. § 4.130.  The Veteran is not seeking service connection for an eating disorder.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court found that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Therefore, the practical effect of this appellate claim is whether all of the Veteran's current psychiatric impairment is to be recognized as originating from his service-connected disability.  

In short, while the Veteran was seeking service connection for PTSD, the Veteran's claim for entitlement to service connection for PTSD is construed as a claim for an acquired psychiatric disability, however diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Under 38 U.S.C. § 7105 (d) (5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.

The Board finds that the medical evidence of record indicates that the Veteran's psychiatric symptoms cannot be differentiated.  Controlling law precludes the Board from attributing the Veteran's psychiatric symptoms to a nonservice-connected disability rather than his service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182   (1998); see also 38 C.F.R. §§ 4.14  ("The evaluation of the same disability under various diagnoses is to be avoided.") and 4.130 (setting forth schedule of ratings for mental disorders which contains criteria that apply regardless of the particular diagnosis given to the psychiatric symptoms).  Without there being any clear medical opinion delineating the symptoms attributable to each diagnosis, and resolving all doubt in the Veteran's favor, the Board will attribute all of his psychiatric symptoms to his service-connected acquired psychiatric disorder (major depressive disorder).

Because the Board finds that all of the Veteran's psychiatric symptomatology must be considered in rating his acquired psychiatric disorder (major depressive disorder), the grant of entitlement to service connection for major depressive disorder constituted a grant in full the benefit the Veteran sought with respect to entitlement to service connection for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the claim for service connection for PTSD, the Board does not have jurisdiction to review it, and it is dismissed.

B.  Neck, Right Shoulder, Back

The Board again observes that, with respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. See 38 U.S.C.A. § 101 (22), (24); 38 C.F.R. § 3.6.

In statements and in testimony the Veteran asserted that he sustained neck, right shoulder, and back injuries during periods of ACDUTRA in May 1991, in May 1998, and in May 2001 that resulted in his current disabilities. 

There is no evidence of neck, right shoulder, or back abnormality before May 1991.  Records of the National Guard show that in May 1991 the Veteran complained of soreness of the neck and right upper extremity, after riding in a track vehicle.  

Between May 1991 and the period of ACDUTRA in May 1998, the Veteran was at work in August 1996 when he felt a sharp pain pulling from his neck across the right shoulder into his arm.  On evaluation of the Veteran's complaints there was evidence of arthritis (osteophytic lipping) of the cervical spine by X-ray.  Examination also showed arthritis of the right shoulder joint.  The diagnosis was cervical and shoulder strains. 

In October 1996, the Veteran was injured in a vehicle accident and he complained of neck, right shoulder, and low back pain.  A lumbar strain was attributed to the vehicle accident. 

In November 1996, after an MRI, the diagnosis was cervical strain with disc bulging. 

In January 1997, a MRI of the lumbar spine showed disc protrusion.  The diagnoses included cervical strain and degenerative disc disease, and chronic low back pain to rule out herniated. 

In April 1997, low back pain was attributed to a disc bulge. 

In July 2001, an Army physician stated that the Veteran was disabled from June 2001 and was not fit for normal military duty.  

In a Report of Investigation, Line of Duty and Misconduct Status, dated in April 2002, the investigator, a Captain from the Veteran's unit, not a medical officer, concluded that the injury, right shoulder pain and lower back pain after lifting a duffel bag in May 2001 occurred in the line of duty due to aggravation of a prior injury. 

Two Army specialists, including a medic, who saw the Veteran after the injury observed that the Veteran was able to use his right arm with normal range of motion, until he was asked about the injury, then the Veteran complained that he could not lift his arm above 90 degrees.  When the Veteran was seen by other medical personnel on May 21 and May 24, 1998, except for right shoulder pain and low back pain, the findings were not commensurate with the Veteran's complaint that he could not raise his shoulder above 90 degrees and there was no evidence of neurological compromise.  The Veteran was place on a temporary physical profile for 30 days.

In October 2002, on review of the Line of Duty Investigation, the National Guard Bureau's Surgeon made a medical assessment that the cervical spine disability, degenerative disc and joint disease, and the lumbar spine disability, degenerative disc disease, existed prior to service with no service aggravation. 

The Veteran was invited to respond to the adverse determination by the National Guard Bureau's Surgeon, but he did not respond within 30 days or request an extension of time to respond. 

In April 2006, arthritis or degenerative joint disease (osteophytic ridge) of the lumbar spine by X-ray was shown.  

In a November 2008 VA physical therapy consultation report, the assessment was a history of neck pain and right shoulder pain possibly related to a fall while on active duty. 

On VA examination in July 2010, history included right shoulder tendinosis by MRI in June 2008. 

The Veteran underwent a VA examination in August 2013.  The VA examiner concluded that the claimed disabilities existed prior to service, and were not aggravated beyond a natural progression by an in-service injury, event, or illness.  The VA examiner explained that there was no objective evidence of aggravation of the claimed disabilities during active duty for training.  However, as noted by the September 2015 JMR, the August 2013 VA examination was deemed inadequate as it appeared that the examiner did not review  certain private records and service treatment records and did not provide a rationale explaining the various diagnoses prior to and after the May 1998 injury and whether the post 1998 diagnoses indicated aggravation.

Per the April 2016 Board remand instructions, a  VA examiner provided an addendum opinion in April 2016.  The examiner noted that since October 2003, based on MRI findings, the Veteran had diagnoses of degenerative arthritis of the lumbar spine and cervical spine and AC joint degenerative arthritis of the right shoulder.  

The examiner noted that the Veteran had neck and arm pain after riding in a tracked vehicle in May 1991, had back, neck and arm pain after ACDUTRA in May 1998 and had lower back and right shoulder pain after lifting a duffel bag in May 2001.  The examiner indicated that the neck, back and right shoulder pain were nonspecific, self-limiting and resolved without sequela or findings at that time to indicate a future chronic condition.  Therefore, the current lumbar/cervical spine and right shoulder conditions were less likely than not incurred on active duty.  The examiner could find no definitive event/exposure or evidence on active duty that would result in aggravation of these conditions on active duty based on his review.  Therefore, the Veteran's current lumbar/cervical spine and right shoulder conditions were less likely than not aggravated beyond the natural progression by his active duty.  In formulating this opinion, the examiner specifically noted that, per the April 2016 Board remand instructions (in conjunction with the September 2015 JMR), he accounted for the medical records in the evidence that suggested a relationship between any current cervical spine, shoulder and lumbar spine disabilities to his period of ACDUTRA. Specifically, the examiner noted his review and assessment of the January 1997 MRI which showed "mild posterior disc protrusion at L5-S1;" the May 22, 1998 lumbar spine x-ray report showing "borderline (Grade I) spondylolisthesis at L4-5" and "suspicious lucency through the L5 pars interarticularis suggestive of spondylolysis;" the June 1998 work capacity assessment by HealthSouth which referenced a nonservice-related, on the job injury to the neck in August 1996; Dr. P. H.'s July 2001 statement that the Veteran's medical condition was stable, though with intermittent exacerbations of symptoms and permanent work restriction; physician's assistant S. C.'s July 2001 statement that Veteran was disabled from June 2001 and not fit for normal duty; the October 2002 statement of the Adjutant General of North Carolina that the herniated nucleus pulposus C5-6 was incurred in the line of duty, but that degenerative disc disease, multiple cervical discs disease at C4-5/C5  -6/C6  -7, cervical degenerative joint disease, and L5-S1 lumbar disk disease were not related to service and were not aggravated there in as determined by the National Guard Bureau's Surgeon; the September 2004 VA examination report and February 2005 addendum in which the examiner found it less likely than not that degenerative changes of the lumbar spine and right shoulder seen on x-ray were related to the service injuries noted in May 1998 and May 2001; and the November 2008 physical therapy record which noted that the Veteran's neck and right shoulder pain was possibly related to a fall while on active duty.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a neck, right shoulder, or back disability is not warranted.

As there are diagnoses of degenerative arthritis of the lumbar spine and cervical spine and AC joint degenerative arthritis of the right shoulder, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000). 

Addressing first the question of presumptive service connection for arthritis, there is no evidence of the claimed disabilities before May 1991 and the disabilities were first document in 1996 and in 1997.  Additionally, the Board again notes that service connection on a presumptive basis is not available where the service performed is ACDUTRA or INACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 476-78   (1991); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010).  The Board concludes that presumptive service connection for arthritis under 38 C.F.R. § 3.309 (a) is not for application.

Regarding direct service connection, there is no evidence of neck, right shoulder, or back abnormality before May 1991.  Records of the National Guard show that in May 1991 the Veteran complained of soreness of the neck and right upper extremity, after riding in a track vehicle.  However, in the absence of evidence that the Veteran became disabled as a result of the symptoms during the period in May 1991, the period in May 1991 does not qualify as active service and the Veteran would not qualify as a "Veteran" by virtue of active duty for training alone.  Smith, at 44.  Notably, the VA examiner in the April 2016 VA addendum opinion specifically found that while the Veteran had neck and arm pain after riding in a tracked vehicle in May 1991, the neck, back and right shoulder pain were nonspecific, self-limiting and resolved without sequela or findings at that time to indicate a future chronic condition.  As a result, there is no evidence that the Veteran became disabled as a result of the symptoms during the period in May 1991.

In statements and in testimony, the Veteran also asserted that the claimed disabilities were aggravated during ACDUTRA.  National Guard records show that in 2002 the Veteran stated that he still was having neck, shoulder, and back problems, which he associated with injuries on ACDUTRA in 1998 and in 2001. 

Before the period of ACDUTRA in May 1998, there was obvious evidence of a neck disability, degenerative disc disease (disc bulge) and degenerative joint disease (arthritis), right shoulder strain and arthritis, and a back disability, degenerative disc disease (disc bulge) of the lumbar spine, which were not incurred during a period of ACDUTRA under 38 C.F.R. § 3.6 (c). 

During the period of ACDUTRA from May 16, 1998, to May 30, 1998, the Veteran gave a history of neck and shoulder pain for six years and lower back pain for two years.  One morning after a fall from a truck, the Veteran complained of right shoulder pain, and the assessment was right shoulder and neck injury.  On follow up for neck, shoulder, and back pain, it was noted that the problem was increasing. 

During the period of ACDUTRA from May 12, 2001, to May 26, 2001, the Veteran also complained of recurrent a right arm pain on picking up a duffle bag. The Veteran stated that in 1998 he had injured the same arm. 

When as here the claimed disabilities were preexisting, except for arthritis of lumbar spine and right shoulder tendinosis, which were not evident during the periods of ACDUTRA, the presumption of aggravation provides that a preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, which includes medical facts and principles, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where a disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306 (a). 

Indeed, with respect to a claim for aggravation of a preexisting condition during ACDUTRA, because the "active military, naval, or air service" that, under 38 U.S.C.A. § 1153, is a prerequisite for benefits based on a theory of aggravation requires the aggravation to occur "in [the] line of duty" (38 U.S.C.A. § 101 (24)(B)), the application of 38 U.S.C.A. § 101 (24)(B) requires direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.

The Board notes that there are conflicting medical opinions of record addressing the possibility of whether a permanent worsening of the neck, right shoulder, or back occurred during the periods of ACDUTRA and that the worsening was caused by the periods of ACDUTRA.

As noted above, in July 2001, an Army physician stated that the Veteran was disabled from June 2001 and was not fit for normal military duty.  

Notably, in a November 2008 VA physical therapy consultation report, the assessment was a history of neck pain and right shoulder pain possibly related to a fall while on active duty.

Conversely, the April 2016 VA examiner concluded that the Veteran's current lumbar/cervical spine and right shoulder condition was less likely than not aggravated beyond the natural progression by his active duty.  

In this regard, the Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the April 2016 opinion of the VA examiner to be the most probative.  

Regarding the July 2001 treatment note by an Army physician which stated that the Veteran was disabled from June 2001 and was not fit for normal military duty, the Board notes that it cannot discern from the statement whether the physician considered the condition temporary or permanent or whether the condition was the result of a picking up a duffle bag or of the preexisting disabilities.  For this reason, the statement has little probative value on the question of aggravation. 

Regarding the November 2008 VA physical therapy consultation report which indicated that the Veteran had a history of neck pain and right shoulder pain possibly related to a fall while on active duty, the Board notes that an examiner's opinion that a current disorder "could be" related to, or that there "may be" some relationship with, symptomatology in service makes the opinion of the examiner too speculative in nature and of little probative value.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  As a result of the assessment indicating that the Veteran had a history of neck pain and right shoulder pain "possibly" related to a fall while on active duty, the Board finds that this opinion is not probative.  See, Warren; supra.

In contrast, the April 2016 VA examiner provided an unequivocal and detailed medical opinion supported by a pertinent rationale based upon a review of the Veteran's claims file, when concluding that the Veteran's current lumbar/cervical spine and right shoulder condition was less likely than not aggravated beyond the natural progression by his active duty

When composing his April 2016 opinion, the VA examiner had the benefit of a review of the Veteran's claims file, and provided a more detailed rationale than the November 2008 physical therapist.   

For these reasons the Board finds the April 2016 VA examiner's opinion to be the most probative regarding the issue of whether a permanent worsening of the neck, right shoulder, or back occurred during the periods of ACDUTRA and that the worsening was caused by the periods of ACDUTRA.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, supra, (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Notably, per the April 2016 Board remand instructions which were in conjunction with the September 2015 JMR, the April 2016 VA examiner specifically addressed the relevant medical evidence and supported his conclusions with adequate rationale.  Namely, when determining that the current lumbar/cervical spine and right shoulder conditions were less likely than not incurred on active duty and that the Veteran's current lumbar/cervical spine and right shoulder conditions were less likely than not aggravated beyond the natural progression by his active duty, the April 2016 VA examiner noted that he had also accounted for the medical records in the evidence that suggested a relationship between any current cervical spine, shoulder and lumbar spine disabilities to his period of ACDUTRA.

Given that the most probative opinion is against a finding of a relationship between a neck, right shoulder, or back disability and his service, the Board finds that service connection is not warranted.

As will be addressed below, the Veteran's lay evidence is not competent evidence on the question of aggravation.  As a result, the Board need not reach credibility although there is evidence that the Veteran's contemporaneous statements in May 2001 were inconsistent with other evidence, including the statements of two Army witnesses. 

With pain as a constant, there is no evidence of a permanent change in the underlying pathology of the claimed neck disability, the right shoulder disability, and back disability the during the periods of ACTDUTRA under 38 C.F.R. § 3.6 (c) on the basis of all the evidence of record pertaining to the manifestations of the disabilities prior to, during, and subsequent to service. 

After a review of the record, as the Veteran's lay evidence is not competent evidence on the question of aggravation and the most probative evidence demonstrates that aggravation is not conceded, because the disabilities were not permanently made worse during the periods of ACTDUTRA service connection by aggravation is not warranted.  38 U.S.C.A. § 1153 ; 38 C.F.R. §3.306 (a); Wagner v. Prinicipi, 370 F.3d 1089, 1096   (Fed. Cir. 2004).

The Board notes the Veteran and his representative's contentions regarding the etiology of his claimed cervical spine, back, and shoulder disabilities.  To the extent that the Veteran and his representative themselves contend that a medical relationship exists between his claimed cervical spine, back, and shoulder disabilities and his service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that cervical spine, back, and shoulder disabilities, are not disabilities subject to lay diagnosis as these diagnoses require medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the claimed cervical spine, back, and shoulder disabilities etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the April 2016 VA examiner provided detailed rationales in support of his opinions and cited to the relevant evidence.  For this reason, the VA examiner's opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed cervical spine, back, and shoulder disabilities and service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

As a result, the Board finds that service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, service connection must be denied.  


ORDER

Entitlement to service connection for PTSD is dismissed.

Service connection for the neck disability, degenerative disc disease and degenerative joint disease, is denied.

 Service connection for right shoulder disability, arthritis and tendinosis, is denied.

 Service connection for a low back disability, degenerative disc disease and degenerative joint disease of the lumbar spine, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


